Citation Nr: 9931094	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of the hands, feet and ears.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease, status post angioplasty, 
and coronary artery bypass.

4.  Entitlement to service connection for a disorder of the 
eyes, to include glaucoma and blindness.


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, his cousin, Ms. [redacted], and Mr. 
[redacted]



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. The veteran had active service from 
November 1961 to May 1962.  At present, after remand to the 
RO for additional development, the veteran's case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence which indicates 
that the veteran's residuals of frostbite of the hands, feet 
and ears are related to his period of service.

2.  There is no competent medical evidence which indicates 
that the veteran's hypertension is related to his period of 
service.

3.  There is no competent medical evidence which indicates 
that the veteran's heart disorder, to include coronary artery 
disease, status post angioplasty, and coronary artery bypass, 
is related to his period of service.

4.  There is no competent medical evidence which indicates 
that the veteran's disorder of the eyes, to include glaucoma 
and blindness, is related to his period of service.




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of frostbite of the hands, feet and ears is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1999).

3.  The veteran's claim of entitlement to service connection 
for a heart disorder, to include coronary artery disease, 
status post angioplasty, and coronary artery bypass, is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).

4.  The veteran's claim of entitlement to service connection 
for a disorder of the eyes, to include glaucoma and 
blindness, is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption of sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  Additionally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a), (b) 
(1999).  Clear and unmistakable evidence (evidence which is 
obvious or manifest) is required to rebut this presumption of 
aggravation.  See id.  Specifically, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Furthermore, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of hypertension and organic heart 
disease.  38 U.S.C.A. § 1112 (West 1991);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground 
his/her claim(s).  First, there must be competent evidence of 
a current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

II.  The Residuals of Frostbite of the Hands, Feet and Ears.

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for frostbite injuries.  In addition, the post 
service medical evidence includes medical records from the 
Hines VA Medical Center (VAMC) dated from June 1997 to 
December 1998 which contain July 1997 notations indicating 
the veteran had frostbitten fingers and toes with consequent 
loss of feeling; his fingers and toes were especially painful 
when his hands and feet got cold.  Lastly, A September 1997 
VA examination report notes the veteran gave a medical 
history of frostbite of both hands, feet and ears during his 
service.  And, upon examination, he presented evidence of 
slight hypersensitive skin of both ear lobes, and paresthesia 
in both hands and feet.  He was diagnosed with frostbite of 
both hands, feet and ears with paresthesia.

After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that his residuals of frostbite of the hands, feet 
and ears are related to his period of service.  Specifically, 
he has failed to satisfy an essential element necessary to 
well ground his claim, which is the existence of a nexus 
between his current residuals of frostbite and his service.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Thus, in the absence of competent medical 
evidence to support the claim of service connection for the 
residuals of frostbite of the hands, feet and ears, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

III.  Hypertension.

The veteran's service medical records contain his entrance 
examination dated October 1961 showing his blood pressure at 
that time was 110/70, as well as his discharge examination 
dated April 1962 indicating his blood pressure was 118/84.  
In addition, the Board notes the veteran's service medical 
records contain January 1962 medical notations indicating the 
veteran's blood pressure was 138/98; however, his service 
records are devoid of any evidence showing that he was ever 
treated for or diagnosed with high blood pressure or 
hypertension.

As to the post-service medical evidence, a September 1997 VA 
examination report reveals the veteran gave a medical history 
of increased blood pressure during service and of having been 
treated for such high blood pressure since his service to the 
present.  Upon examination his blood pressure was 110/80 on 
medication, and his diagnosis was controlled hypertension.  
Lastly, medical records from the Hines VAMC dated from June 
1997 to December 1998 contain February 1998 medical notations 
showing the veteran had a history of hypertension. 

After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that his hypertension is related to his period of 
service.  Specifically, he has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current hypertension and his 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In addition, the Board finds that 
the evidence does not show the veteran's hypertension became 
manifest to a compensable degree within a one year period of 
his discharge from service, and thus, he is not entitled to 
an award of service connection on a presumptive basis under 
38 C.F.R. § 3.307 and 3.309. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for hypertension, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  See 38 U.S.C.A. § 5107(a).

IV.  Heart Disorder, to Include Coronary Artery Disease, 
Status Post Angioplasty, and Coronary Artery Bypass.

The veteran's service medical records are negative for any 
complaints of or treatment for any heart problems.  However, 
the veteran's post service evidence shows he currently 
suffers from a heart disorder.  In this regard, medical 
records from the Hines VAMC dated from June 1997 to December 
1998 describe the treatment the veteran received for various 
health problems, including his heart condition.  
Specifically, these records contain notations dated July 1997 
noting the veteran had a history of coronary artery disease 
status post myocardial infarctions in 1975 and 1979, coronary 
artery bypass graft, hypertension, status post percutaneous 
transluminal coronary angioplasty and stent placement in June 
1997 and July 1997.  And, December 1998 medical notations 
reveal he had a normal sinus rhythm and electrocardiogram, 
but was diagnosed with coronary artery disease with patent 
left internal mammary artery graft (LIMA) and patent left 
main and culture stent with atypical chest pain.

After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that his heart disorder is related to his period of 
service.  Specifically, he has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current heart disorder and 
his service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In addition, the Board finds that 
the evidence does not show the veteran's heart disorder 
became manifest to a compensable degree within a one year 
period of his discharge from service, and thus, he is not 
entitled to an award of service connection on a presumptive 
basis under 38 C.F.R. § 3.307 and 3.309. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for heart disorder, to 
include coronary artery disease, status post angioplasty, and 
coronary artery bypass, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a).

V.  Disorder of the Eyes, to Include Glaucoma and Blindness.

The service medical records contain the veteran's entrance 
examination dated October 1961 which notes he had defective 
vision partially corrected by pinhole.  At that time, his 
uncorrected visual acuity was 20/200 bilaterally, and his 
corrected visual acuity was 20/40 bilaterally.  In addition, 
a report of medical history dated April 1962 shows he wore 
glasses for defective visual acuity, but did not have any 
complications or sequelae.  And, the veteran's April 1962 
discharge examination reveals he had defective distant visual 
acuity bilaterally, but his uncorrected visual acuity was 
20/70 bilaterally, and his corrected visual acuity was 20/20 
bilaterally. 

The post service medical evidence includes medical records 
from the Hines VAMC dated June 1997 to December 1998.  These 
records include August 1997 notations revealing the veteran 
was discharged to the Blind Center for therapy, as well as 
noting he began having difficulty with his vision in 1993, 
but that his glaucoma was diagnosed in 1984.  And, January 
1998 notations show he was status post enucleated left eye 
that day.

Lastly, a September 1997 VA examination report revealing the 
veteran provided a medical history of glaucoma dating back to 
1993 and of loss of sight dating back to June 1997.  The 
report further notes the veteran has been treated at the 
Blind Center at Hines VAMC since his problems began.  Upon 
examination, he was found to be blind with reactive and equal 
pupils, but unable to visualize fundi.  

After a review of the evidence of record, the Board finds 
that, as the record shows the veteran suffered from decreased 
visual acuity prior to his entrance into the service, the 
presumption of sound condition is not for application in this 
case, at least with respect to the claim of service 
connection for blindness.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  As well, the Board finds 
the claims file is devoid of any evidence showing that the 
veteran's pre-service decreased visual acuity was aggravated 
during his service.  In addition, with respect to the 
veteran's claim of service connection for glaucoma, the Board 
finds his service records are negative for any evidence of 
pre-service glaucoma, and/or evidence of in-service diagnosis 
of glaucoma or related symptomatology. 

Furthermore, the Board finds that he has failed to show, via 
competent medical evidence, that there is a link between his 
current disorder of the eyes and any in-service 
symptomatology.  See Gonzales v. West, No. 95-1218 (U.S. Vet. 
App. Jan. 20, 1998) (noting that in cases of in-service 
aggravation, there must be competent evidence of a nexus 
between a current disorder and the in-service aggravation of 
that disorder).  Specifically, the veteran has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the 
currently claimed disorder of the eyes, to include glaucoma 
and blindness, and his period of service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Moreover, as the evidence shows the veteran reported a 
diagnosis of glaucoma dating back to 1993 and loss of sight 
in June 1997, there is no evidence showing a continuity of 
symptomatology since his discharge from service to 1993.  See 
38 C.F.R. § 3.303(b) (1999).  As such, the veteran has not 
met the requirement of 38 C.F.R. § 3.303(b) because he has 
not established, via competent medical evidence, that his 
present disorder of the eyes is related to any in-service 
symptomatology, or that it is otherwise related to his period 
of service.  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)); see also Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Lastly, the Board acknowledges the veteran's contention that 
his disorder of the eyes is related to his hypertension and 
his heart disease.  In this regard, the law is clear that, 
disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (1999).  However, 
as the veteran is currently not service connected for his 
hypertension and his heart disease, the veteran's contention 
is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Therefore, the Board finds the veteran has not submitted 
objective medical evidence showing that his current disorder 
of the eyes, to include glaucoma and blindness, was incurred 
in or aggravated by his period of service.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.303.  And, in the absence of 
competent medical evidence to support the claim of service 
connection for a disorder of the eyes, to include glaucoma 
and blindness, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

VI.  Conclusion.

The Board has taken into consideration the various 
statements, made in correspondence and during the March 1998 
video conference before the undersigned member of the Board, 
by the veteran, his sister, his cousin, Ms. [redacted], and Mr. 
[redacted], all tending to link his claimed disorders to his 
period of service.  While the Board acknowledges the 
sincerity of these statements, the Board notes that neither 
the veteran, nor the above mentioned individuals, as lay 
persons, are qualified to offer a medical opinion regarding 
the etiology of the veteran's claimed disorders and/or are 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.

The Board acknowledges that in April 1999, as requested by 
the April 1999 Board remand, the RO attempted to contact the 
veteran at his address of record at that time by requesting 
that he provide information and complete VA Forms 21- 4142 
(Authorization for the Release of Information) regarding his 
treatment by Dr. Palmer at the Rush Presbyterian Hospital in 
Chicago, Illinois from 1990 to 1997; Dr. Wilkey and Dr. Fry 
from the Columbus Hospital in Chicago, Illinois from 1975 to 
1992; LakeShore Cardiology in Chicago, Illinois from 1975 to 
1992; St. Margaret's Hospital in Hammond, Indiana, from 1987 
to 1990; St. Mary's Hospital and the Community Hospital 
during 1979, both located in Roswell, New Mexico; the 
Presbyterian Heart Center in Albuquerque, New Mexico, during 
1979; and the Scott White Hospital in Temple, Texas during 
1979.  However, the record does not contain any indication 
that the veteran responded to the RO's April 1999 
correspondence.

In this respect, the Board notes that it is the veteran's 
ultimate responsibility to provide the medical records of the 
above mentioned private health care providers, and suggests 
to the veteran to submit such private records as they may 
assist him in well grounding his claim of service connection.  
See 38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The veteran is 
reminded that he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The veteran must be prepared to meet his 
obligations by cooperating with the VA's efforts by 
submitting to VA all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  Further, in the 
normal course of events, it is the burden of the appellant to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 















ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of frostbite of the 
hands, feet and ears is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder, to include coronary 
artery disease, status post angioplasty, and coronary artery 
bypass, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a disorder of the eyes, to include 
glaucoma and blindness, is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 

